Case 1:19-cv-02324-KMT Document 37 Filed 08/27/20 USDC Colorado Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge Kathleen M. Tafoya

Civil Action No. 19–cv–02324–KMT


CLARENDON NATIONAL INSURANCE COMPANY,

       Plaintiff/Counterclaim Defendant,

v.

BROOKTREE VILLAGE HOMEOWNERS ASSOCIATION, INC.,

       Defendant/Counterclaim Plaintiff.


                                           ORDER



       This matter is before the court on “Plaintiff’s Motion to Dismiss Counterclaims Pursuant

to Fed. R. Civ. P. 12(b)(6),” filed by Plaintiff Clarendon National Insurance Company

(“Plaintiff,” or “Clarendon”). [(“Motion”), Doc. No. 18.] Defendant Brooktree Village

Homeowners Association, Inc. (“Defendant,” or “the HOA”) has responded in opposition to the

Motion, and Plaintiff has replied. [(“Response”), Doc. No. 21; (“Reply”), Doc. No. 23.]

                                       BACKGROUND

       The following facts are taken from Plaintiff’s Complaint, where the allegations are

admitted, as well as Defendant’s Answer and Counterclaims. [See (“Complaint”), Doc. No. 1;

(“Answer”), Doc. No. 10.] For the purposes of this Motion, Defendant’s allegations must be

accepted as true. See GFF Corp. v. Assoc. Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th

Cir. 1997).
Case 1:19-cv-02324-KMT Document 37 Filed 08/27/20 USDC Colorado Page 2 of 13




       In this declaratory judgment action, Plaintiff seeks a determination of its rights and

obligations under certain commercial general liability policies issued to Defendant’s judgment

debtor, Brooktree Village, LLC (“Brooktree”). [Compl. ¶ 13.] Brooktree, as the owner, and

Development, Inc. (“Rivers”), as the general contractor, developed and constructed a 52-unit

townhome community in El Paso County, Colorado. [Id. at ¶¶ 8-9; Answer ¶ 61.] In connection

with the construction of the townhome development, known as “Brooktree Village,” Companion

Specialty Insurance Company (“Companion”) issued a primary commercial general liability

policy to Brooktree, with an effective policy period of April 25, 2012 to April 25, 2014, as well

as a commercial excess policy for the same policy period. [Compl. ¶¶ 15, 38; Answer ¶ 60.]

Plaintiff is said to be Companion’s successor in interest with respect to both policies. [Compl. ¶

16.]

       The HOA reportedly governs Brooktree Village, and portions of the community are

maintained by the HOA. [Answer ¶ 61.] As a result of claimed construction defects at

Brooktree Village, the HOA brought a lawsuit, in Colorado state court, against both Brooktree

and Rivers. [Compl. ¶ 8; Answer ¶¶ 66-67.] After the parties, including the insurer, participated

in several mediations, the case went to a jury trial in May 2019, and a jury awarded the HOA

$1,850,000 in damages. [Compl. ¶ 11; Answer ¶¶ 68-70.] The HOA is, thus, a third-party

creditor of Clarendon’s insured with respect to the underlying judgment.

       On August 14, 2019, Clarendon filed this action against the HOA for declaratory

judgment, seeking a determination of its rights and obligations under the insurance policies to the

HOA, if any. [Compl. ¶ 13.] Defendant thereafter filed its Answer, Counterclaims, and Jury

Demand, on September 19, 2019. [See Answer.]


                                                 2
Case 1:19-cv-02324-KMT Document 37 Filed 08/27/20 USDC Colorado Page 3 of 13




        The HOA asserts three counterclaims: (1) breach of contract; (2) common law bad faith

breach of insurance contract; and (3) unreasonable delay and denial of payment for benefits,

pursuant to Colo. Rev. Stat. §§10-3-1115 – 1116. [Id. at ¶¶ 73-92.] In this Motion, Clarendon

seeks dismissal of the three counterclaims. [Mot. 1.] Clarendon argues, specifically, that the

HOA lacks the legal right to bring any bad faith cause of action, because it was neither an

insured under the policy, nor a party to the insurance contract. [Id. at 4-5.] Plaintiff likewise

contends that Defendant cannot bring any statutory bad faith claims, because the HOA is not a

“first-party claimant” under Colo. Rev. Stat. §§ 10-3-1115 and 10-3-1116, and because it has not

received an assignment of the insured’s rights to benefits pursuant to the policy from the

policyholder, Brooktree. [Id. at 5-7.]

                                       LEGAL STANDARD

        Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to dismiss

a claim for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

“The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that the

parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d

1194, 1201 (10th Cir. 2003) (quotation marks omitted).

        “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

allegations are true and construes them in the light most favorable to the plaintiff.” Hall v.

Bellmon, 935 F.2d 1106, 1109 (10th Cir. 1991). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly,


                                                   3
Case 1:19-cv-02324-KMT Document 37 Filed 08/27/20 USDC Colorado Page 4 of 13




550 U.S. 544, 570 (2007)). Plausibility, in the context of a motion to dismiss, means that the

plaintiff pleaded facts which allow “the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. The Iqbal evaluation requires two prongs of analysis.

First, the court identifies “the allegations in the complaint that are not entitled to the assumption

of truth,” that is, those allegations which are legal conclusion, bare assertions, or merely

conclusory. Id. at 679-81. Second, the Court considers the factual allegations “to determine if

they plausibly suggest an entitlement to relief.” Id. at 681. If the allegations state a plausible

claim for relief, such claim survives the motion to dismiss. Id. at 679.

        Notwithstanding, the court need not accept conclusory allegations without supporting

factual averments. S. Disposal, Inc., v. Texas Waste, 161 F.3d 1259, 1262 (10th Cir. 1998).

“[T]he tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S at 678. Moreover,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’ Nor does the complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Id. (citation omitted). “Where a complaint pleads

facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted).

        In evaluating a Rule 12(b)(6) motion to dismiss, courts may consider not only the

complaint itself, but also attached exhibits and documents incorporated into the complaint by

reference. Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009) (citations omitted).

“[T]he district court may consider documents referred to in the complaint if the documents are


                                                   4
Case 1:19-cv-02324-KMT Document 37 Filed 08/27/20 USDC Colorado Page 5 of 13




central to the plaintiff’s claim and the parties do not dispute the documents’ authenticity.” Id.

(quotations omitted).

                                             ANALYSIS

        Although every contract contains an implied duty of good faith and fair dealing,

insurance contracts are unlike ordinary bilateral contracts. Goodson v. Am. Standard Ins. Co., 89

P.3d 409, 414 (Colo.2004). Contracts of insurance are treated differently, “because the parties to

such an insurance contract do not intend to benefit the general public; their intent is to benefit the

named insured by protecting him or her against future liability.” All Around Transp., Inc. v.

Cont'l W. Ins. Co., 931 P.2d 552, 556 (Colo. App. 1996). Rather than entering into a contract to

obtain a commercial advantage, insureds enter into insurance contracts “for the financial security

obtained by protecting themselves from unforeseen calamities and for peace of mind[.]”

Goodson, 89 P.3d at 414 (citing Farmers Grp., Inc. v. Trimble, 691 P.2d 1138, 1141

(Colo.1984)). Furthermore, insurance policies generally are not the result of negotiation, due to

the significant disparity in the bargaining power between the insurer and the insured. Id. (citing

Huizar v. Allstate Ins. Co., 952 P.2d 342, 344 (Colo.1998)).

        As a result of the “special nature of the insurance contract and the relationship which

exists between the insurer and the insured,” in addition to liability for regular breach of contract,

an insurer’s bad faith breach of an insurance contract also gives rise to tort liability in first-party

claims. Id. (quoting Cary v. United of Omaha Life Ins. Co., 68 P.3d 462, 466 (Colo.2003)).

        The concept of “[t]hird-party bad faith arises when an insurance company acts

unreasonably in investigating, defending, or settling a claim brought by a third person against its

insured under a liability policy.” Nunn v. Mid-Century Ins. Co., 244 P.3d 116, 119 (Colo. 2010),


                                                   5
Case 1:19-cv-02324-KMT Document 37 Filed 08/27/20 USDC Colorado Page 6 of 13




as modified on denial of reh’g (Jan. 10, 2011). The Colorado Court of Appeals, in Schnacker v.

State Farm Mutual Automobile Insurance Co., 843 P.2d 102 (Colo.App.1992), held that an

injured third party, who entered into a settlement agreement with an insured tortfeasor, could not

bring a bad faith cause of action against the tortfeasor’s insurer to recover interest on a personal

injury settlement award. Schnacker, 843 P.2d at 103-04. There, the court stated:

       The duty of an insurer to act in good faith when dealing with its insured is
       recognized and is implied in law as a covenant of the insurance contract. The basis
       for liability in tort for the breach of an insurer’s implied duty of good faith and fair
       dealing is grounded upon the special nature of the insurance contract and the
       relationship which exists between the insured and insurer. That foundation
       obviously does not exist for a third party.

Id. at 104-105 (citing Trimble, 691 P.2d at 1141).

       Courts in this District, when applying Colorado law, have repeatedly found that insurers

do not owe a duty of good faith and fair dealing to injured third parties. See, e.g., Galusha v.

Farmers Ins. Exchange, 844 F. Supp. 1401, 1403–1404 (D. Colo. 1994) (“The duty of good faith

and fair dealing is implied in every insurance policy and is based upon the special relationship

between the insurer and the insured” and that “duty does not extend to injured third-party

claimants”); Dean v. Allstate Ins. Co., 878 F. Supp. 1397, 1400 (D. Colo. 1993). The

overwhelming majority of jurisdictions confronting the issue across the nation have reached the

same conclusion. See, e.g., Schnacker, 843 P.2d at 104-05 (collecting cases); Messina v.

Nationwide Mut. Ins. Co., 998 F.2d 2, 5 (D.C. Cir. 1993) (collecting cases); Thomas Flaherty et

al., Developments in West Virginia's Insurance Bad Faith Law—Where do We Go from Here?,

98 W. VA. L. REV. 267, 300 n. 130 (1995) (collecting cases). “To hold otherwise places the

insurer in the untenable position of owing a duty of good faith to both the insured tortfeasor and



                                                  6
Case 1:19-cv-02324-KMT Document 37 Filed 08/27/20 USDC Colorado Page 7 of 13




his adversary.” Galusha, 844 F. Supp. at 1404 (citing Herrig v. Herrig, 844 P.2d 487, 491

(Wyo.1992)); see also Nunn, 244 P.3d at 119.

        Because no duty is owed by the insurer to the third party, no direct claim for breach of

the non-existent duty can be recognized. See Webb v. Brandon Exp., Inc., No. 09-cv-00792-

WYD-BNB, 2009 WL 5210120, at *2–3 (D. Colo. Dec. 23, 2009) (“Unless specifically

authorized by statute, a bad faith cause of action against an insurer by a third-party claimant is

simply not recognized in Colorado.”); accord Pompa v. Am. Family Mut. Ins. Co., 506 F. Supp.

2d 412, 415 (D. Colo. 2007). Therefore, in order for a third-party creditor, such as Defendant, to

bring a bad faith claim against the debtor’s insurance company, the insured—in this case

Brooktree—must have made a formal assignment of its bad faith claims to the third party. See

Tivoli Ventures, Inc. v. Bumann, 870 P.2d 1244, 1248 (Colo. 1994) (“As a general principle of

common law, an assignee stands in the shoes of the assignor.”).

        Here, there is no question that Brooktree did not assign its rights to the HOA to bring bad

faith tort claims against Clarendon. [Mot. 2.] Indeed, Defendant does not claim to have an

assignment of Brooktree’s rights; rather, the HOA is proceeding under a theory that the

Clarendon insurance policy granted it with “direct rights on the policy in the event the [HOA]

successfully sued Brooktree and became a judgment creditor.” [Resp. 2.]

        The provision upon which the HOA relies—the legal action limitation clause—provides

that:

        No person or organization has a right under this Coverage Part:
               a.      To join us as a party or otherwise bring us into a “suit”
               asking for damages from an insured; or
               b.      To sue us on this Coverage Part unless all its terms have been
               fully complied with.


                                                  7
Case 1:19-cv-02324-KMT Document 37 Filed 08/27/20 USDC Colorado Page 8 of 13




       A person or organization may sue us to recover on an agreed settlement or on a
       final judgment against an insured but we will not be liable for damages that are not
       payable under the terms of this Coverage Part or that are in excess of the applicable
       limit of insurance. An agreed settlement means a settlement and release of liability
       signed by us, the insured and the claimant or the claimant’s legal representative.

[Resp. Ex. A at 22, captioned “Legal Action Against Us.”)

       By its unambiguous terms, the legal action limitation clause in the Clarendon policy gives

a right to a third-party creditor – to wit, someone who has obtained a judgment against the

insured – to attempt collection from the insured’s insurance company, for all or part of a final

judgment rendered against the insured, up to the limit of the insurance policy, if the activity

causing damage was covered under the coverage provisions of the policy. (See id.) The legal

action limitation clause does not give a third-party creditor the right to sue for amounts in excess

of the policy limits, or for damage that is not otherwise covered by the terms of the insurance

policy. Nor does the clause override the established law with respect to bad faith claims made by

strangers to the policy.

       The HOA is a third-party creditor of Brooktree, in that it has obtained a judgment against

both Brooktree and Rivers, and the insurance policy was in force during the relevant time period.

But, the HOA is not a party to the insurance contract. Under Colorado law, a breach of contract

claim has four elements: “(1) the existence of a contract; (2) performance by the plaintiff or some

justification for nonperformance; (3) failure to perform the contract by the defendant; and (4)

resulting damages to the plaintiff.” W. Distrib. Co. v. Diodosio, 841 P.2d 1053, 1058

(Colo.1992) (citations omitted).

       In addition to the bar on bad faith claims, a third party who is not a signatory to an

insurance agreement may enforce one or more of the obligations created by the contract through


                                                  8
Case 1:19-cv-02324-KMT Document 37 Filed 08/27/20 USDC Colorado Page 9 of 13




a breach of contract action, only if the actual signing parties intended the third party to be a

direct beneficiary of one or more obligations of that agreement. Villa Sierra Condo. Ass’n v.

Field Corp., 878 P.2d 161, 166 (Colo. App.1994) (holding condominium owners to be third-

party beneficiaries of a developer’s agreement with the city to construct road/sidewalk

improvements abutting the condominium property); Jefferson Cty. Sch. Dist. No. R–1 v. Shorey,

826 P.2d 830 (Colo. 1992) (finding an employee to be a third-party beneficiary of a collective

bargaining agreement, where the union negotiated with the employer for the employee’s benefit).

        In Cassidy v. Millers Casualty Insurance Co., 1 F. Supp. 2d 1200, 1203 (D. Colo. 1998),

Senior District Judge Lewis T. Babcock construed the effect of a legal action limitation clause on

a third-party creditor, who was a non-signatory to the policy at issue. In Cassidy, the insured

was sued for negligence, negligent infliction of emotional distress, and outrageous conduct for

abusing two individuals who were minors at the time of the alleged abuse. Cassidy, 1 F. Supp.

2d at 1203. The defendant in Cassidy was the insurance carrier of the insured tortfeasor’s

homeowner’s policy. Id. at 1203-04. After the state court awarded the minors approximately

$3,000,000.00 in damages, the insurance company brought a declaratory judgment action

seeking determination of its obligations to pay any part of the judgment rendered against its

insured. Id at 1204-05. However, unlike this case, that declaratory judgment action was not

pursued and was ultimately dismissed. Eventually, the two minors in Cassidy brought their own

lawsuit, in a different state court, against the perpetrator’s insurer, alleging six claims for relief:

breach of contract, willful breach of contract, bad faith breach of insurance contract, abuse of

process, estoppel, and extreme and outrageous conduct. Id. at 1204.




                                                    9
Case 1:19-cv-02324-KMT Document 37 Filed 08/27/20 USDC Colorado Page 10 of 13




        The insurer subsequently removed both minors’ cases, as well as the insured tortfeasor’s

 case, to the United States District Court for the District of Colorado, where the cases were

 consolidated by Judge Babcock. Mere days later, the insurer filed a declaratory judgment action

 in the Northern District of Texas, naming the insured tortfeasor and the two minors as

 defendants. The insurer’s attempt to have the Colorado action moved to Texas and consolidated

 with that declaratory judgment action ultimately failed. Several months later, the insurer filed a

 counterclaim for a declaratory judgment in the District of Colorado consolidated cases.

        In addressing issues pertaining only to the two minors, both of whom were strangers to

 the insurance contract, Senior Judge Babcock ultimately found, with respect to the legal action

 limitation clause, that “[t]hough this policy language does not afford [plaintiffs] standing to sue

 in tort for amounts exceeding the policy limit, this language clearly affords them [Cassidy and

 Ball] standing to sue in contract for amounts within the policy limit.” Id. at 1211 (emphasis

 added). The court in Cassidy further held:

        An insurance policy is a contract, the interpretation of which is generally consistent
        with established principles of contract law. American Family Mut. Ins. Co. v.
        Johnson, 816 P.2d 952, 953 (Colo.1991) (citation omitted). A person not a party to
        an express contract may bring an action on the contract if the parties to the
        agreement intended to benefit the third party, provided that such benefit is direct
        and not merely incidental. E.B. Roberts Const. Co. v. Concrete Contractors, Inc.,
        704 P.2d 859, 865 (Colo.1985). The intent to benefit the third party must be
        apparent from the agreement’s terms, the surrounding circumstances, or both.

 Id. at 1211.

        Senior Judge Babcock did not fully address the elements of a breach of contract claim, or

 whether the two minors were third-party beneficiaries of the insurance contract. Nor did he

 address the practical effect of allowing a limited breach of contract claim, in an otherwise

 sufficiently pleaded declaratory judgment action, to determine benefits under the insurance

                                                  10
Case 1:19-cv-02324-KMT Document 37 Filed 08/27/20 USDC Colorado Page 11 of 13




 contract. Instead, Senior Judge Babcock’s analysis was focused on whether the minor victims of

 the insured tortfeasor were limited to bringing only claims “in contract,” or whether the victims

 could bring a tort action in excess of policy limits. He ultimately found in favor of the former.

        As noted herein, in this case, the HOA has a right to sue under the legal action limitation

 clause. That is not the same thing, however, as an independent right to sue generally for breach

 of contract. Am. Family Ins. Co. v. Apartment Builders, LP, No. 11-cv-01380-RBJ-BNB, 2012

 WL 5332201, at *2 (D. Colo. Oct. 29, 2012). Therefore, the only remaining issue is whether the

 HOA was the intended beneficiary of the insurance contract.

        According to Defendant, Brooktree and Rivers were constructing a townhome housing

 development, and the policy was in force, specifically, with respect to this venture. [Resp. 2.]

 The policy reportedly “included a Construction Project Enforcement which limited coverage

 exclusively to bodily injury or property damages claims arising out of the Project’s

 construction[,]” including construction defect claims. [Id.] A homeowner’s association, such as

 the HOA, inferentially consists of persons who own (as in homeowners) all or part of the

 finished project. The HOA’s judgment arises out of claims for construction defects. This alone,

 however, is not enough to establish the HOA as an intended beneficiary. The fact that members

 of the HOA were the most likely victims of any construction defects caused by Brooktree does

 not change the fact that insureds who obtain liability insurance generally seek “to obtain some

 measure of financial security and protection against calamity, rather than to secure commercial

 advantage.” Farmers Grp., Inc. v. Trimble, 691 P.2d 1138, 1141 (Colo. 1984).

        An injured claimant, such as the HOA here, is not an intended beneficiary of the

 insurance contract just because the insured’s actions caused it harm. Therefore, the HOA cannot


                                                 11
Case 1:19-cv-02324-KMT Document 37 Filed 08/27/20 USDC Colorado Page 12 of 13




 maintain a direct action on the liability policy protecting the tortfeasor. See All Around Transp.,

 Inc., 931 P.2d at 555; see also State Farm Fire & Cas. Co. v. Nikitow, 924 P.2d 1084

 (Colo.App.1995) (patient is not third-party beneficiary of physician’s malpractice or business

 liability policies); Parrish Chiropractic Ctrs., P.C. v. Progressive Cas. Ins. Co., 874 P.2d 1049

 (Colo.1994) (health care provider is not third-party beneficiary of patient’s “no-fault” policy);

 United Servs. Auto. Ass’n v. Mione, 528 P.2d 420 (Colo. App. 1974) (member of named

 insured’s household is not third-party beneficiary of automobile liability policy).

        Contract disputes are “precisely the type of action the Declaratory Judgment Act

 contemplates.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 125 (2007); see 28 U.S.C.

 2201(a) (“In a case of actual controversy within its jurisdiction . . . any court of the United

 States, upon the filing of an appropriate pleading, may declare the rights and other legal relations

 of any interested party seeking such declaration, whether or not further relief is or could be

 sought.”). Any claim for benefits under the insurance policy’s legal limitation clause can be

 fully and fairly litigated within the declaratory judgment parameters.

        Wherefore, for the reasons set forth herein, it is




                                                   12
Case 1:19-cv-02324-KMT Document 37 Filed 08/27/20 USDC Colorado Page 13 of 13




       ORDERED that “Plaintiff’s Motion to Dismiss Counterclaims Pursuant to Fed. R. Civ.

 P. 12(b)(6)” [Doc. No. 18] is GRANTED. Defendant’s Counterclaim No. 1, Breach of Contract,

 Counterclaim 2, Common Law Insurance Bad Faith and Counterclaim 3, Violation of C.R.S. §§

 10-3-1115, 1116 are hereby DISMISSED with prejudice.

       Dated August 27, 2020.




                                             13
